Title: From Alexander Hamilton to Tench Coxe, [1–20 October 1790]
From: Hamilton, Alexander
To: Coxe, Tench


[New York, October 1–20, 1790]
Dr Sir
If I understand the statements rightly the money paid by the Collector of Baltimore namely 30000 Dollars is still an advance; but as nothing more is now asked, and as it is presumeable the expences of the expedition and supplies to the end of the year will exceed the sum advanced all is well.
I have only conjecture as to what will be the situation of the troops after the termination of the expedition; but I presume it will be for the Winter pretty much as before the movements commenced. When the Secretary at War returns, I will request him to transmit more particular information.
I recollect nothing in particular about which I wish to see Mr. Williams; but if there be any thing about which he may have expressed a desire to see me I shall be glad to see him at any time before he goes.

To avoid the noise of our confused house I am now at the Baron De Steubens. I shall be all the afternoon at home.
Yrs. very truly
A Hamilton
In the letter to the President I will thank you to let the ⟨– – – –⟩

October ⟨–⟩ 1790
